DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group 1 comprising claims 1 – 9 in the reply filed on 12/6/2021 is acknowledged. Claims 10 – 18 have been rejoined.
Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Wilson et al. (US 2013/0330247 A) teach a fluidics apparatus for the manipulation of at least one fluid sample microdroplet, wherein the apparatus comprises a slanted finger interdigitated transducer (SIDT) (e.g., ¶¶57 and 236 – 240).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an apparatus, and associated methods of using the apparatus, wherein the apparatus is further comprising:
a microfluidic chip which is formed in a block form and is adhered to the piezoelectric substrate with being spaced apart from the SIDT electrode, has a microscale channel section formed therein, in which a single continuous phase and a plurality of dispersed phases are injected, respectively, so that a plurality of different droplets are formed by intersection thereof, and includes a plurality of inlet ports into which the single continuous phase and the plurality of dispersed phases are injected, respectively, and a discharge port from which a plurality of droplets composed of the continuous phase and the respective dispersed phases and generated by the intersection thereof are discharged;

the AC signal is a periodic signal in which oscillation periods and rest periods are alternately repeated, and the surface acoustic wave generated from the SIDT electrode under the AC signal applied thereto is transmitted to the channel section in a direction perpendicular to a direction in which the droplets flow in the channel section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796